Kernochan, C. J.:
This is an appeal from a commitment made on February 9, 1923, to the House of the Good Shepherd, the appellant having been adjudged willfully disobedient to her mother, Catherine Sullivan, and that by reason of her vicious habits and association's is in danger of becoming morally depraved. The affidavit upon which this commitment is based was made by Catherine Sullivan, mother of the appellant, and was verified January 26, 1923, before the Hon. H. Stanley Renaud, a city magistrate, sitting in the ninth district Magistrate’s Court, borough of Manhattan, city of Hew York. The action is entitled “ The Péople of the State of Hew York, on complaint of Police Officer Daniel E. Foley, 23d Precinct, vs. Annette Sullivan.” An indorsement on the back of the information is as follows: “Adjourned to January 29th, 1923, 10:30 a.m., *330Paroled to F. C. LThis undoubtedly means the Florence Crittenden League. Another indorsement shows that sentence was deferred.to February 9, 1923, at ten-thirty, and that defendant was paroled to “ F. C.,” which are the initials of the Florence Crittenden League. This indorsement is initialed “ 1ST. J. M.” Another indorsement not dated reads, “ The defendant having been informed of the charge and right to counsel, pleads ‘ not guilty.’ Tried and convicted, H. J. M. Committed to the House of Good Shepherd, ISf. J. M.” The initials are those of the Hon. Forman J. Marsh, the city magistrate who presided at the trial and committed the appellant.
The only court paper returned by the magistrate is a copy of the information. There is no return of a warrant, and the reviewing court is bound to assume from this that no warrant was issued.
The first point raised by the appellant is that “ The magistrate had no jurisdiction to issue the warrant in this case on which the commitment was based.” From this point the appellant argues that the court obtained no jurisdiction. (People ex rel. Olin v. Warden, 170 App. Div. 289; affd. 218 N. Y. 704.) .In view of the fact that the magistrate makes no return of a warrant there is no reason for this court to assume that this arrest was made on a warrant, outside of the bare assertion in the appellant’s brief. This point appears to be disposed of against the appellant.
We must also assume that the defendant was arraigned before the magistrate legally, as this arraignment has not been attacked by the appellant except as stated above; indeed it would seem as though the defendant had been brought before the magistrate by a police officer, as the statute provides, for the title is “ People of the State of Hew York on the complaint of Police Officer Daniel E. Foley.”
The evidence shoves that the appellant is nineteen years old and that her father and mother are living and that she has been brought up in the Roman Catholic faith; that at school she was *331a backward and difficult scholar; that about four years before she went out with a man and stayed away from home from Saturday until Monday; that at that time her mother took her to the police station and was there advised to go before" the judge; that on promise of the girl that she would be good no further steps "were taken.
The reason for the present proceedings was that the appellant left home on Monday, December 4, 1922, and was not found by her family until Sunday, December tenth, when she was found by the police seriously wounded by a revolver shot at the Terrace Hotel, 436 West Twenty-third street, where she had gone with a man called Kavanaugh, and that they had occupied a room, having registered as man and wife under an assumed name. The appellant told the police officer she had been shot by Kavanaugh because she would not take off her clothes. After appellant was released from the hospital she returned to her mothers house, hut on January twenty-fifth she left home again against the wishes of her parents and remained away until she was arraigned in court the following day.
The statute does not define crimes in the strict sense and does not aim at ¡Punishment, hut looks rather to the welfare of the offender, and in this case it is amply proved that the appellant was associating with vicious and dissolute persons. Both her moral and physical welfare were endangered by her association with the vicious brute who, as she told the officer, “ shot her because she wouldn’t take off her clothes,” and her infatuation for him was such that after recovery from her wounds, against the wishes of her mother, she deserted her home and contemplates marrying her assailant.
The appellant contends that because she wished' to marry this man, her mother had no right to restrain her, and alleges that her parents had no right to oppose her will in this because she was over the age of eighteen, and had she married without the consent of her parents, this marriage could not be annulled by *332them. I do not believe that this prevents parents from doing all in their power to prevent their daughters from entering into a marriage which is as plainly unsuitable as this one must be, and it must be borne in mind that a parent is entitled to the services of a minor child up to the age of twenty-one. This statute was enacted to aid parents in protecting their daughters from the consequences of such an unfortunate infatuation as this one seems to be.
The appellant also contends that the court should have granted further adjournment to her on the last day of the trial, and in not doing so was guilty of such an abuse of discretion as to justify a reversal. I cannot agree with this proposition in view of the fact that the appellant did obtain one adjournment for the purpose of procuring witnesses, even after she had announced in court that she had rested her case. There is no evidence to show that counsel tried to communicate with the appellant during the adjournment'that was granted, or, if he did try, that this opportunity to consult was denied him.
The judgment of the Magistrate’s Court should be sustained.